Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1629 Filed 01/28/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                     Plaintiff,                  CR. NO. 87-80933
       v.
                                                 HON. SEAN F. COX

 LARRY CHAMBERS,

                     Defendant.
                                         /

             MOTION TO RECONSIDER LIMITATION
    ON RESENTENCING UNDER SECTION 404 THE FIRST STEP ACT

       Larry Chambers asks this Court to reconsider the limitations it set forth in its

 January 8, 2021 order in regard to his resentencing under Section 404 of the First

 Step Act. He files a brief in support and further states:

       1.     On May 14, 2019, Chambers filed a pro se motion for imposition of a

 reduced sentence under Section 404 of the First Step Act. (R. 1614, Pro Se Mot.) In

 response, the government conceded that he is eligible for resentencing on Count 6,

 for possession with intent to distribute 50 grams or more of crack cocaine. (R. 1627,

 404 Resp., PgID 1595.) But the government argued that the Court is without

 authority to reduce Chambers’s life sentence on Count 15, for Continuing Criminal

 Enterprise (CCE) because it is not a covered offense under § 404. (Id.)

                                             1
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1630 Filed 01/28/21 Page 2 of 9




       2.     Counsel filed an appearance on January 7, 2021, pursuant to this

 district’s protocol for evaluating eligibility for sentencing reductions under § 404 of

 the First Step Act. (R. 1631.)

       3.     The next day, January 8, 2021, this Court issued an order holding that

 a CCE conviction is not a covered offense under the First Step Act for the reasons

 discussed in United States v. Smith, No. 04-80857, 2020 WL 3790370, at *13 (E.D.

 Mich. July 7, 2020). (R. 1632, Order, Jan. 8, 2021, PgID 1624.) In the same order,

 however, the Court scheduled a status conference for January 27, 2021, “to discuss

 future proceedings concerning the pending motion” in light of defense counsel’s

 recent appearance and the fact that the parties do not dispute that Chambers is

 eligible for a sentence reduction on Count 6. (Id. at 1626.)

       4.     At the status conference, the Court confirmed that, if Chambers wished

 to argue for a total sentence less than life imprisonment, then he would need to file

 a motion to reconsider the Court’s January 8, 2021 ruling on the CCE count.

       5.     Chambers files this motion to ask this Court to reconsider its ruling that

 it cannot modify Chambers’s sentence on a non-covered offense. Chambers is not

 asking this Court to reconsider whether a CCE conviction is a “covered offense.”

 But since the time this Court decided Smith, there have been important developments

 on the question whether a court has authority to reduce a person’s sentence on a non-

 covered offense if that person is eligible for a resentencing on a covered offense.
                                             2
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1631 Filed 01/28/21 Page 3 of 9




        6.    In particular, since Smith, one federal circuit court has squarely

 addressed this question and concluded courts do have authority to reduce a sentence

 on a non-covered offense if the defendant also was sentenced on a covered offense.

 United States v. Hudson, 967 F.3d 605, 610 (7th Cir. 2020). The Sixth Circuit has

 not addressed this question, but at least one judge has signaled it should adopt the

 same approach. United States v. Mitchell, 832 F. App’x 387, 390 (6th Cir. 2020)

 (Stranch, J., concurring) (“[O]ur sister circuits that have considered it have

 uniformly found defendants with hybrid convictions eligible for First Step Act

 relief.”).

        7.    It appears from prior briefing that this Court was not made aware of

 these decisions in this case, making reconsideration appropriate.

                                  CONCLUSION

        This Court should reconsider its ruling on its authority to reduce a non-

 covered offense’s sentence when it is part of an aggregate sentence that includes a

 covered sentence.

                                        Respectfully Submitted,

                                        s/ Benton C. Martin
                                        FEDERAL COMMUNITY DEFENDER
                                        613 Abbott Street, Suite 500
                                        Detroit, Michigan 48226
                                        PHONE:       313-967-5832
                                        E-MAIL:      Benton_Martin@fd.org
 Date: January 28, 2021
                                          3
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1632 Filed 01/28/21 Page 4 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                    Plaintiff,                 CR. NO. 87-80933
       v.
                                               HON. SEAN F. COX

 LARRY CHAMBERS,

                    Defendant.
                                       /

    BRIEF IN SUPPORT OF MOTION TO RECONSIDER LIMITATION
    ON RESENTENCING UNDER SECTION 404 THE FIRST STEP ACT

       Larry Chambers is serving two concurrent terms of life imprisonment—one

 for engaging in a continuing criminal enterprise (Count 15), and another for

 possession with intent to distribute more than 50 grams of cocaine base (Count 6).

 He is also serving a consecutive five years for possession of a firearm during the

 course of a dangerous felony, and a concurrent two years for tax evasion.

       In May 2019, Chambers filed a pro se motion under Section 404 of the First

 Step Act. Section 404(b) permits the “court that imposed a sentence for a covered

 offense” to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

 Act of 2010 . . . were in effect at the time the covered offense was committed.” Id.


                                           1
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1633 Filed 01/28/21 Page 5 of 9




 § 404(b). Subsection (c) of § 404 expressly sets forth two limitations on a court’s

 authority to reduce a sentence under Section 404(b): (1) the motion cannot be

 entertained if the defendant’s sentence was previously imposed or reduced under the

 Fair Sentencing Act or if a previous motion under § 404(b) was denied after review

 on the merits; and (2) the district court retains discretion to deny a reduction. Section

 404 says nothing explicit about reducing sentences where a defendant was convicted

 of both covered and non-covered offenses.

       On January 8, 2021, this Court issued an order holding that Chambers’s CCE

 conviction is not a covered offense under the First Step Act for the reasons discussed

 in United States v. Smith, No. 04-80857, 2020 WL 3790370, at *13 (E.D. Mich. July

 7, 2020). (R. 1632, Order, Jan. 8, 2021, PgID 1624.) At the same time, the Court

 also concluded that, because the CCE conviction is a non-covered offense, the Court

 is without authority to reduce the life sentence on that count. (Id.) Chambers

 challenges only the second part of that analysis in this motion.

       It appears that the parties did not alert the Court to relevant authority on the

 question whether this Court can reduce a sentence for a non-covered offense when

 a defendant has at least one covered offense, what this Court in Smith called the “one

 qualifies” approach. See Smith, 2020 WL 3790370, at *10. Specifically, the only

 federal circuit court to squarely address this question, the Seventh Circuit, concluded

 that courts do have authority to resentence a defendant on a non-covered offense
                                          2
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1634 Filed 01/28/21 Page 6 of 9




 when the person was also sentenced on a covered offense. United States v. Hudson,

 967 F.3d 605, 610 (7th Cir. 2020).

       The Fourth Circuit has adopted this same reasoning and applied it in the

 context of multi-object drug conspiracies. See United States v. Gravatt, 953 F.3d

 258, 264 (4th Cir. 2020). The court holds that the First Step Act allows a court to

 reduce a sentence “where the offense of conviction is a multi-object conspiracy

 where the penalties of one object (possession of crack cocaine) were modified by

 the Fair Sentencing Act, while the penalties of the other (powder cocaine) were not

 reduced and independently support Gravatt’s sentence.” Id.

       In Hudson, the court emphasized that “the text of the First Step Act requires

 no more for a court to consider whether it should exercise its discretion to reduce a

 single, aggregate sentence that includes covered and non-covered offenses.” Id. The

 court explained why this interpretation is compelled by the plain text of § 404:

              Excluding non-covered offenses from the ambit of First Step Act
       consideration would, in effect, impose an extra-textual limitation on the
       Act’s applicability. In Section 404(c), the Act sets forth two express
       limitations on its applicability. First, a court cannot consider a
       defendant’s motion if that defendant already reaped the benefits of the
       Fair Sentencing Act’s amendments or received the benefit of a
       “complete review” of a previous motion to reduce a sentence under the
       section 404 of the First Step Act. § 404(c). Second, Congress made
       clear that a court is not “require[d] ... to reduce any sentence” under the
       Act. Id. If Congress intended the Act not to apply when a covered
       offense is grouped with a non-covered offense, it could have included
       that language. It did not. And “we decline to expand the limitations
       crafted by Congress.” Gravatt, 953 F.3d at 264.
                                             3
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1635 Filed 01/28/21 Page 7 of 9




 Hudson, 967 F.3d at 610–11.

       The Seventh Circuit further explained that “a court’s consideration of the term

 of imprisonment for a non-covered offense comports with the manner in which

 sentences are imposed.” Id. at 611. “Sentences for covered offenses are not imposed

 in a vacuum, hermetically sealed off from sentences imposed for non-covered

 offenses.” Id. The court thus remanded Hudson’s case for the district court to

 “determine whether his aggregate term of imprisonment—including the sentence on

 the firearm offense—should be reduced.” Id.

       Hudson is the only appellate caselaw directly on point here, and it favors a

 conclusion that this Court has authority to reduce both Chambers’s sentences for his

 covered and non-covered offenses. Although the Sixth Circuit has not addressed this

 question, at least one judge has signaled that it should adopt the same approach.

 See United States v. Mitchell, 832 F. App’x 387, 390 (6th Cir. 2020) (Stranch, J.,

 concurring) (“[O]ur sister circuits that have considered it have uniformly found

 defendants with hybrid convictions eligible for First Step Act relief.”).




                                           4
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1636 Filed 01/28/21 Page 8 of 9




                                  CONCLUSION

       In light of Hudson, this Court should reconsider its ruling on its authority to

 reduce Chambers’s sentence on a non-covered offense.

                                       Respectfully Submitted,

                                       s/ Benton C. Martin
                                       FEDERAL COMMUNITY DEFENDER
                                       Attorney for Larry Chambers
                                       613 Abbott Street, Suite 500
                                       Detroit, Michigan 48226
                                       PHONE:       313-967-5832
                                       E-MAIL:      Benton_Martin@fd.org
 Date: January 28, 2021




                                          5
Case 2:87-cr-80933-SFC-SDP ECF No. 1634, PageID.1637 Filed 01/28/21 Page 9 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                    Plaintiff,                  CR. NO. 87-80933
       v.
                                                HON. SEAN F. COX

 LARRY CHAMBERS,

                    Defendant.
                                        /


                          CERTIFICATE OF SERVICE

       Counsel certifies that on the above date, the foregoing paper was filed with

 the clerk of the Court using the ECF system, which will send notification to opposing

 counsel.

                                        Respectfully Submitted,

                                        s/ Benton C. Martin
                                        FEDERAL COMMUNITY DEFENDER
                                        Attorney for Larry Chambers
                                        613 Abbott Street, Suite 500
                                        Detroit, Michigan 48226
                                        PHONE:       313-967-5832
                                        E-MAIL:      Benton_Martin@fd.org
 Date: January 28, 2021




                                            6
